BARHAM, Justice
(dissenting from the granting of writs).
Ordinarily I would not dissent from the granting of a writ since the granting of a writ usually presents an opportunity for deciding the issues at a later date. How-' ever, it is possible here, since alternative writs were issued, that this court will not be afforded the opportunity of a determination of the issues after a full hearing. Only the trial judge’s refusal to comply with the alternative order will bring the matter before us. Additionally, here the decision involved in granting the writ may have been based upon issues which will not be determinative .of the matter after full hearing.
The statements sought to be procured are “ * * * writingfs] obtained or *787prepared by the adverse party, * * * in anticipation of litigation or in preparation for trial * * * ”, within the meaning of Code of Civil Procedure Article 1452. The exception to the non-production of such writings requires a showing that the party seeking them will be unfairly prejudiced or caused undue harm or injustice by their non-production.
■ The sole issue before the court in considering this application was whether the district court abused its discretion in ruling that plaintiffs had not made a showing sufficient to entitle them to invoke the exception under Code of Civil Procedure Article 1452. Because of applicants’ failure to comply with the rules of this court, we do not have the complete record which was considered by the district judge in making his determination. Any doubts as to abuse of discretion should be resolved on such an incomplete record in favor of the trial court.
I am of the opinion that this writ was improperly granted since there is no showing that the trial judge acted in abuse of the discretion granted him in Code of Civil Procedure Article 1452. We do not determine at this appellate level what we would have done as individual trial court judges in such instances. We determine only whether as reviewing judges we can say the trial judge abused his legal discretion.
I respectfully dissent from the granting of the writs without predisposing myself as to the final determination of the matter.